OPINION ON REMAND
PER CURIAM.
This Court’s opinion, reported at 425 So.2d 582 (Fla. 1st DCA 1982), was reviewed by the supreme court by certiorari proceedings. Upon issuance of the mandate quashing our opinion and remanding for certain further determination, we accordingly adopt the supreme court’s opinion shown as Wood v. Marston, 442 So.2d 934 (Fla.1983).
That court’s opinion noted our initial declination to determine the issue of appel-lees’ entitlement to attorney’s fees but which by the reversal is now proper for consideration and this Court’s disposition. Upon further review we find and hold that appellees are due attorney’s fees and costs as provided by section 286.011(4) and in further explication adopt as our reasoning Judge Wigginton’s dissent relating to this subject at 425 So.2d 582, 588.
We reinstate the attorney's fees and costs awarded the appellees by the trial judge. We also grant appellees' motion for award of fees in representing appellees before this Court and approve the previously stipulated amount of $17,500 as a reasonable fee.
THOMPSON and WIGGINTON, JJ., and WILLIAM C. OWEN, Jr., Associate Judge, concur.